PoeeeNbaRgeR, Judge,

(concurring) :

Our statutory vendor’s lien is not a reservation of title. It is *484just a specific lien upon the land. Like a mortgage, it binds particular land to the payment oí a debt, but likeness in some respects is all that can be asserted. At the point of title, the resemblance fails. A mortgagee holds the legal title with right of possession on default of payment. A vendor does not. Both legal title and right of possession are in the vendee after default as well as before. Hence the possession of his tenant is rightful, but subject to loss by sale of the property in the enforcement of the lien. Obviously, therefore, the tenant has á legal interest in the property. He has a term which the law recognizes. Having such an interest, he is one of the class of persons entitled to be heard, under equitable rules and principles, in proceedings against the property affecting his interest therein. In equity all interested persons are necessary parties. Subsequent purchasers of property subject to a vendor’s lien are proper and necessary parties to a suit to enforce the lien. They have a right to show the lien has been satisfied, or, if it has not, to discharge it by payment and thus protect their interests. If they are purchasers of only portions of the land, they are entitled to have the residue first sold as a measure of protection to their recognized interests. Clark v. Tiniber Co., 70 W. Va. 312. Though not strictly a purchaser, the lessee in tins case had acquired an interest in the property which he had a right to protect. He ought to have been permitted to show, if he could, that the lien had been satisfied or that the property would sell for enough subject to the lease to pay the debt.
Not having been made a party to the former suit between Batten and Batten, to enforce the vendor’s lien, the interest of the lessee has not been extinguished. Its'lease has not been sold as it might have been in that case. The present bill treats the . lease as having been extinguished and obliterated by the decree and sale in the former suit and seeks cancellation thereof, not subjection to sale to satisfy the prior vendor’s lien. Batten, the purchaser at the judicial sale, does not recognize any right in the lessee to pay off -the balance of his debt to protect its term. Hence, it cannot be said the lessee has its day in court now. Batten docs not recognize its right to satisfy the lien by way of protection of its term. He looks upon the lessee not only as having'no right now as against his lien, but as never having had *485any right. He regarded himself as occupying the position of a mortgagee, who, entitled to the possession, rents, issues and profits, on default, need not notice in any manner persons claiming subsequent rights under the mortgagor. As he was not a mortgagee and held only a lien enforcible in equity, he should have made the lessee a party to his bill and thus given opportunity to protect its term. Of course the vendor’s lien was superior to the lease. It was prior and bound every interest in the land. Nevertheless subsequent equities could' arise conferring upon strangers the right to he heard. Turk v. Skyles, 38 W. Va. 404; Clark v. Timber Co., cited. If the lessee had been made a party and failed to show any reason why the land should not be sold as a whole to satisfy the lien, and such a sale had taken place, its right under the lease would have been extinguished.
Entertaining these views, 1 think the court properly dismissed plaintiff’s bill and would affirm the decree.